Citation Nr: 1146440	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  96-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus (HNP) of the lumbar spine.

2.  Entitlement to rating in excess of 10 percent for the service-connected low back strain. 



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.  Thereafter he performed a period of Active Duty for Training (ADT) from January 1987 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied a compensable rating for the service-connected low back strain.  During the course of the appeal the rating for that disability was increased to 10 percent, but entitlement to a rating in excess of 10 percent remains an active issue on appeal; see AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also on appeal is a March 1995 rating decision by the Atlanta RO that denied service connection for an HNP.

In July 1995 the Veteran testified in a hearing before the Decision Review Officer (DRO) of the Atlanta RO.  A transcript of his testimony is of record.

In May 2002 custody of the file was transferred to the RO in St. Petersburg, Florida, which is currently VA's Agency of Original Jurisdiction (AOJ).

When this case was most recently before the Board in March 2010 the Board issued a decision denying both claims.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision and to remand the case back to the Board for further development action.  

The appeal is REMANDED to the AOJ for actions in compliance with the Court's Order.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that in order to comply with the directives of the Court the case must be remanded to the AOJ before it can be readjudicated by the Board.
In regard to both issues on appeal, the Court found the AOJ had not responded to the request by the Veteran's representative for an extension of time to review the record before the file was certified to the Board.  Most recently, the AOJ provided the Veteran's representative with a complete copy of the claim file in December 2009; the Veteran's representative submitted a request in February 2010 for additional time to respond to the most recent Supplemental Statement of the Case (SSOC) but the AOJ did not respond because the file had already been certified to the Board and the previously-granted extension period had expired.  

Also, in specific regard to the issue of entitlement to service connection for HNP, the Court found the Board had relied on an inadequate VA examination.  Specifically, the VA examination in October 2008 provided an inadequate medical opinion, and the examiner's addendum in February 2009 was not sufficient to correct the inadequacy.  The Court accordingly directed the Board to return the case to the examiner for an adequate opinion; and, if the same examiner is no longer available, the Veteran is to be afforded a new examination.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC for the following action:

1.  The RO or AMC should return the claims file to the VA examiner who performed the examination of the Veteran's spine in October 2008 and who subsequently issued an addendum in February 2009.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current lumbar disc disability is related to any disease or injury in service.

In answering this question, the examiner should refer to the relevant complaints and findings of record, and should specifically discuss a June 1986 treatment note in which the Veteran complained of back pain, and state whether this is an indication that the Veteran's lumbar disc disability had its onset in service.

The examiner is advised of the reason the Court held the February 2009 addendum to be inadequate.  In that addendum, the examiner stated an opinion that the Veteran's HNP was "less likely the cause of his back strain when he was in the military."  The Court held this opinion answered the wrong question, since the Veteran is already service-connected for back strain, and also was inapplicable to the question of whether the current HNP is related to service. 

The examiner should provide a clear rationale for all conclusions reached.  If any opinion cannot be provided without speculation, the examiner should so state, and should also state the reasons why the requested opinion cannot be provided.

2.  If the VA examiner cited above is not available, the Veteran should be afforded a new examination by an examiner with appropriate expertise to determine the etiology of his current HNP.  (The examiner is advised that the Veteran is already service-connected for lumbar strain; the question to be resolved is whether his current HNP of the lumbar spine, specifically, became manifest during service.)

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran incurred a lumbar disc disability in service.

In answering this question, the examiner should refer to the relevant complaints and findings of record, and should specifically discuss a June 1986 treatment note in which the Veteran complained of back pain, and state whether this is an indication that the Veteran's lumbar disc disability had its onset in service.

The rationale for all opinions expressed must also be provided.  If any opinion cannot be provided without speculation, the examiner should so state, and should also state the reasons why the requested opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The Veteran's representative should be asked to submit a copy of her Appellant's brief to the Court for incorporation into the claims file as indicated by the terms of the May 2011 Joint Motion for Remand (at page 7).  

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative an SSOC and should afford them the requisite opportunity to respond to the SSOC before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


